In an adoption proceeding notice to a parent is not necessary where the parent has either abandoned or ceased to provide for the support of a minor child. Sec. 31-1104, I.C.A. On the question of notice in an adoption proceeding, the statute covers a case of abandonment, as well as a case of ceasing to provide for the support of a minor. In other words, under the statute, where there is either an abandonment of a minor child, or failure to support a minor child, notice of the adoption proceeding need not be given.
In the case at bar the record shows respondent Smith, the "natural" father of Julia Cecil Smith (unnaturally) had ceased to support his minor child for a period of sixteen consecutive months, at the time the adoption proceedings were had.
Furthermore, in Finn v. Rees, 65 Idaho 181, 141 P.2d 976,979, 980, this court, speaking through Mr. Justice Budge, held that where a father abandons his children, he thereby loses "all parental right to, or control over them, and his consent to their adoption by the Reeses in the Probate Court proceeding of Bonneville County was unnecessary. Neither was he [Finn, the "natural" *Page 359 
father] entitled to notice of adoption proceedings," citing Andrino v. Yates, 12 Idaho 618, 87 P. 787; Nugent v. Powell,4 Wyo. 173, 33 P. 23, 20 L.R.A. 199, 62 Am. St. Rep. 17; In re Mark's Adoption, 159 Misc. 348, 287 N.Y.S. 800; Gardner v. Hall, 132 N.J. Eq. 64, 26 A.2d 799; In re Hazuka's Adoption Case, 345 Pa. 432, 29 A.2d 88; Fielding v. Highsmith, 152 Fla. 837,13 So. 2d 208.
In the case at bar the record shows a failure to provide for the support of a minor child six years of age; that the failure to support extended over a long period of time, to-wit, sixteen consecutive months before the adoption proceedings were had. It is true that in the Finn case the record showed an abandonment, but the rule, nevertheless, announced in that case must also necessarily apply with equal force to a case of failure to provide for the support of a minor child, because the statute (Sec. 31-1104, supra) expressly provides that notice to a parent in an adoption proceeding is not necessary where the parent has either abandoned or ceased to provide for the support of a minor child.
And in Finn v. Rees, supra, this court further held:
"The Probate court is a court of general and exclusive jurisdiction in adoption proceedings. [Citing cases.] In the instant case the probate court had jurisdiction of the children and the cause and jurisdiction to render the particular judgment or order assailed, all of which appears upon the face of the proceedings had."
In Hartenbower v. Mutual Ben. Life Ins. Co. et al., 67 Idaho 254,175 P.2d 698, 701, in harmony with the great weight of authority, this court held that "all presumptions are in favor of the regularity and validity of judgments of courts of general jurisdiction."
In the case at bar the record shows the probate court had jurisdiction of the subject matter; that it also had jurisdiction of the person of the minor child, Julia Cecil Smith, and of its natural mother, and her husband, Lenore Sanders Weeks, and, respondent having abandoned and ceased to provide for the support of his minor child (as found by the Probate court), gave that court full and complete jurisdiction to render judgment in the adoption proceedings.